Per Curiam.
Suit by appellants to recover possession of personal property, namely, twenty-four thousand staves. Answer, denial, and property in said defendants.
Trial by the Court; finding and judgment for the plaintiffs.
The only point presented is upon the sufficiency of the evidence.
One Hawkins was indebted to the appellants by judgment; and also to the appellees by note. The latter claim title to the property as purchasers from said Hawkins upon their said debt, the former as purchasers at an execution sale on their judgment.
There is much conflict in the evidence as to whether the transaction by Haiokins and appellees was a sale or assignment.
If it was intended as an assignment, it is clear, from the great weight of evidence, that the purpose-was to hinder and delay other creditors in the collection of their debts—and it does not purport to conform to the statute.
M. S. Johnson and James JE. Blythe, for the appellants.
A. L. Robinson, for the appellees.
If it was intended to be a sale in good faith towards or in the discharge of the debt to the appellees, then the item of property here in controversy, it is equally clear, was not delivered to them until after the execution upon which it was sold came into the hands o,f the officer, if at all. This point should be more thoroughly investigated.
The judgment is reversed, with costs. Cause remanded.